UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value June 30, 2015 Class IA: $10.51 Class IB: $10.42 Total return at net asset value BofA Barclays Merrill U.S. Lynch U.S. Aggregate (as of Class IA Class IB Treasury Bond S&P 500 Fund’s 6/30/15) shares* shares* Bill Index Index Index target† 6 months 0.25% 0.23% 0.05% –0.10% 1.23% — 1 year 2.63 2.44 0.07 1.86 7.42 5.07% Life 9.80 8.67 0.38 14.62 65.49 — Annualized 2.27 2.01 0.09 3.33 12.84 5.09 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. † Fund’s benchmark plus 5.00%. No information for the target return is provided for periods of less than one year. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition High-yield corporate bonds 23.7% Commodities 16.3% U.S. Treasury/agency 14.6% Commercial MBS 11.5% Agency pass-through 11.1% U.S. stocks 8.5% Agency CMO 5.3% International stocks 5.1% Residential MBS (non-agency) 2.1% Emerging-market bonds 0.7% Asset-backed securities (ABS) 0.2% Emerging-market stocks –1.7% Cash and net other assets 45.9% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. Putnam VT Absolute Return 500 Fund1 Report from your fund’s manager What was the investment environment like during the six-month reporting period ended June 30, 2015? U.S. stocks rallied in February then essentially stalled for the remainder of the period, returning only 1.23% for the six months as a whole, as measured by the S&P 500 Index. That said, small-cap growth stocks outpaced the broad market by a sizable margin, with the Russell 2000 Growth Index gaining 8.74%. Since small-cap companies tend to have domestically focused businesses, their earnings weren’t as affected by U.S.-dollar strength as those of their larger-cap counterparts that have substantial international operations. Overseas, the January launch of a larger-than-expected bond-buying program by the European Central Bank bolstered sentiment toward stocks in that region. Surprisingly, Japan outpaced many European markets in U.S.-dollar terms because the yen did not weaken as much versus the dollar as the euro did. Similar to Europe, Japan benefited from accommodative monetary policy, along with improving domestic and global economic conditions. In fixed income, bond yields were volatile but rose during the period, hampering the broad Barclays U.S. Aggregate Bond Index, which declined –0.10%. High-yield bonds and floating rate bank loans generated the best returns as their higher coupons helped offset the impact of rising interest rates. These sectors were also helped by higher oil prices, which reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. Uncertainty over Greece caused broad swings in global financial markets in June, and virtually all major asset classes declined during the month. On June 30, Greece requested a new bailout that eurozone officials dismissed as insufficient to meet creditors’ demands. The country subsequently defaulted on a $1.7 billion repayment to the International Monetary Fund. Greek and European policymakers continued to engage in negotiations about a new aid package for Greece with some concern about the future of its membership in the eurozone. Which strategies had the biggest influence on the portfolio’s performance? The portfolio delivered positive absolute results for the semi-annual reporting period, driven by strong performance from non-directional strategies, where we seek to add value regardless of global market trends. Equity-selection alpha strategies contributed the most, including several quantitatively driven long/short strategies as well as a number of regional long/short positions. Our global fixed-income alpha strategy was also productive, led by positions in both corporate and mortgage credit, such as commercial mortgage-backed securities, and prepayment-sensitive areas of the market. On the downside, a long/short U.S. equity strategy that incorporates fundamental research from Putnam’s equity analysts and a quantitative emerging-market equity strategy were among the few non-directional strategies that detracted during the period. As a whole, our directional strategies — which seek to capitalize on broad global market trends — detracted, hampered by unfavorable tactical equity positioning. Long credit and interest-rate positions, coupled with a short position in commodities, aided performance, but not enough to offset weakness within our equity strategies. How did you use derivatives during the period? We used a variety of derivatives to reduce volatility and, in some cases, to enhance returns. We utilized futures and interest-rate swaps to seek to efficiently gain exposure to certain markets, manage market risk, and hedge the prepayment and interest-rate risks associated with the portfolio’s fixed-income holdings. We also used interest-rate swaps to gain exposure to interest rates in various countries. We employed options to seek to hedge against changes in the values of certain equities and bonds held in the portfolio. We utilized total return swaps to seek to manage exposure to specific securities or baskets of securities. Lastly, we utilized currency forward contracts in an effort to hedge the foreign-exchange-rate risk associated with bonds not denominated in U.S. dollars. What is your outlook for the months ahead, and how are you positioning the portfolio? U.S. economic growth appeared to rebound in the second quarter following a disappointing first quarter, and we believe U.S. gross domestic product may grow at a 2.5% to 3% annual rate in the months to come. The Federal Reserve has indicated that it no longer wishes to give specific guidance on the timing of policy changes and has instead described its approach as being “data dependent.” With the U.S. economy appearing to be back on track and core inflation showing signs of reemerging, we think it is likely that the central bank may implement its first interest rate increase in September. If the economy continues on a trajectory broadly similar to what we expect, we believe the Fed could hike rates again before year-end. While this is our current view, there are possible factors that could cause the Fed to delay, such as renewed dollar strength, coupled with volatility in Europe and Asia. In any event, when the Fed does begin raising interest rates, we think it will proceed cautiously in an effort to avoid stoking excessive volatility in the financial markets. As for Greece, we believe it is in the best interests of both Greece and the European Union [EU] for the country to remain in the EU, and we think this is the most likely outcome of current negotiations. As of period-end, we were somewhat more cautious in our outlook for equities. U.S. stock valuations were slightly above longer-term normalized levels, which we believe may temper gains in the months ahead. That said, we think equities still appear attractive relative to U.S. Treasuries and other investment-grade bonds, and they could continue to advance despite elevated valuations. Elsewhere, we had a more constructive outlook for high-yield bonds. Yields over Treasuries in the asset class had widened to 2 Putnam VT Absolute Return 500 Fund attractive levels over cash, and flows into high-yield mutual funds had stabilized, helping to bolster the category’s technical backdrop. Overall, we have taken a more tactical approach with the portfolio’s directional risk positioning, seeking to capitalize on the volatility that has been present across global capital markets. Over the intermediate term, we continue to believe that there is greater potential to add value through non-directional strategies and, as a result, plan to continue emphasizing those strategies. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the fund’s portfolio may fall or fail to rise over time for several reasons including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager James A. Fetch is a Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s portfolio managers are Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/14*† 0.91% 1.16% Total annual operating expenses for the fiscal year ended 12/31/14† 1.38% 1.63% Annualized expense ratio for the six-month period ended 6/30/15 0.90% 1.15% Fiscal-year expense information in this table is aken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/16. †Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.47 $5.71 $4.51 $5.76 Ending value (after expenses) $1,002.50 $1,002.30 $1,020.33 $1,019.09 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Absolute Return 500 Fund The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (31.3%)* Shares Value Basic materials (1.8%) Airgas, Inc. 147 $15,550 Axalta Coating Systems, Ltd. † 160 5,293 Bemis Co., Inc. 281 12,648 China Lesso Group Holdings, Ltd. (China) 39,000 31,747 China Singyes Solar Technologies Holdings, Ltd. (China) 15,000 19,235 Huabao International Holdings, Ltd. (China) 48,000 28,918 Hyosung Corp. (South Korea) 454 58,610 International Flavors & Fragrances, Inc. 173 18,907 Koza Altin Isletmeleri AS (Turkey) 1,991 21,061 Newmont Mining Corp. 1,257 29,364 Novolipetsk Steel OJSC GDR (Russia) 3,393 45,127 Royal Gold, Inc. 192 11,825 Sappi, Ltd. (South Africa) † 12,389 43,941 SBA Communications Corp. Class A † 360 41,389 Sherwin-Williams Co. (The) 224 61,604 Sibanye Gold, Ltd. (South Africa) 23,911 38,365 Capital goods (1.5%) Avery Dennison Corp. 259 15,783 Ball Corp. 373 26,166 General Dynamics Corp. 695 98,475 Lockheed Martin Corp. 483 89,790 Raytheon Co. 672 64,297 Rockwell Collins, Inc. 370 34,170 Stericycle, Inc. † 142 19,015 TransDigm Group, Inc. † 135 30,330 Waste Management, Inc. 680 31,518 Communication services (0.8%) China Mobile, Ltd. (China) 7,000 89,627 SK Telecom Co., Ltd. (South Korea) 172 38,549 Verizon Communications, Inc. 1,862 86,788 Conglomerates (1.3%) Danaher Corp. 1,066 91,239 Marubeni Corp. (Japan) 14,100 80,912 Mitsubishi Corp. (Japan) 5,200 114,380 Mitsui & Co., Ltd. (Japan) 4,300 58,412 Consumer cyclicals (3.0%) ANTA Sports Products, Ltd. (China) 8,000 19,403 Automatic Data Processing, Inc. 755 60,574 AutoZone, Inc. † 91 60,688 Clorox Co. (The) 185 19,244 Discovery Communications, Inc. Class C † 642 19,953 Dollar General Corp. 859 66,779 Dollar Tree, Inc. † 576 45,498 FactSet Research Systems, Inc. 90 14,626 Harley-Davidson, Inc. 590 33,247 Interpublic Group of Cos., Inc. (The) 1,145 22,064 Kohl’s Corp. 185 11,583 Lear Corp. 45 5,052 LF Corp. (South Korea) 350 9,507 Madison Square Garden Co. (The) Class A † 172 14,360 NIKE, Inc. Class B 41 4,429 Omnicom Group, Inc. 538 37,386 COMMON STOCKS (31.3%)* cont. Shares Value Consumer cyclicals cont. Ralph Lauren Corp. 161 $21,310 Scripps Networks Interactive Class A 295 19,284 Target Corp. 1,318 107,582 Tata Motors, Ltd. ADR (India) 1,080 37,228 Tongaat Hulett, Ltd. (South Africa) 1,047 11,189 Vantiv, Inc. Class A † 359 13,710 VF Corp. 709 49,446 Wal-Mart Stores, Inc. 407 28,869 Walt Disney Co. (The) 888 101,356 Consumer staples (3.0%) Altria Group, Inc. 2,137 104,521 Amorepacific Group (South Korea) 284 47,611 Bunge, Ltd. 350 30,730 Chipotle Mexican Grill, Inc. † 12 7,260 Church & Dwight Co., Inc. 217 17,605 Colgate-Palmolive Co. 1,122 73,390 Costco Wholesale Corp. 739 99,809 Daesang Corp. (South Korea) 1,080 34,420 Dr. Pepper Snapple Group, Inc. 505 36,815 Gruma SAB de CV Class B (Mexico) 3,603 46,477 Indofood Sukses Makmur Tbk PT (Indonesia) 49,800 24,559 JBS SA (Brazil) 4,099 21,569 McDonald’s Corp. 1,188 112,943 Philip Morris International, Inc. 462 37,039 Pinnacle Foods, Inc. 146 6,649 Reynolds American, Inc. 666 49,724 Sao Martinho SA (Brazil) 1,098 13,243 Sumitomo Corp. (Japan) 5,000 58,177 Tupperware Brands Corp. 139 8,971 Energy (1.6%) Bangchak Petroleum PCL (The) (Thailand) 26,200 27,150 Exxon Mobil Corp. 2,198 182,874 HollyFrontier Corp. 543 23,181 National Oilwell Varco, Inc. 1,029 49,680 Spectra Energy Corp. 1,856 60,506 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 32,500 20,476 Tatneft OAO ADR (Russia) 1,348 43,109 Thai Oil PCL (Thailand) 14,500 23,612 Tupras Turkiye Petrol Rafinerileri AS (Turkey) † 790 20,015 Financials (6.8%) Alexandria Real Estate Equities, Inc. R 137 11,982 American Campus Communities, Inc. R 293 11,043 American Capital Agency Corp. R 996 18,297 Axis Capital Holdings, Ltd. 244 13,022 Banco Bradesco SA ADR (Brazil) 6,373 58,377 Banco do Brasil SA (Brazil) 5,498 42,936 Bank Negara Indonesia Persero Tbk PT (Indonesia) 88,600 35,221 BB&T Corp. 1,586 63,932 Berkshire Hathaway, Inc. Class B † 958 130,393 Brixmor Property Group, Inc. R 151 3,493 Capital One Financial Corp. 1,231 108,291 China Cinda Asset Management Co., Ltd. (China) † 79,000 44,027 China Construction Bank Corp. (China) 16,000 14,614 China Merchants Bank Co., Ltd. (China) 19,000 55,395 Putnam VT Absolute Return 500 Fund 5 COMMON STOCKS (31.3%)* cont. Shares Value Financials cont. Chongqing Rural Commercial Bank Co., Ltd. (China) 57,000 $45,664 Chubb Corp. (The) 173 16,459 Cullen/Frost Bankers, Inc. 143 11,237 Everest Re Group, Ltd. 100 18,201 Fubon Financial Holding Co., Ltd. (Taiwan) 7,000 13,930 Gentera SAB de CV (Mexico) 6,527 11,607 HCP, Inc. R 1,031 37,601 Health Care REIT, Inc. R 499 32,749 Industrial & Commercial Bank of China, Ltd. (China) 10,000 7,947 Itau Unibanco Holding SA ADR (Preference) (Brazil) 5,997 65,667 King’s Town Bank Co., Ltd. (Taiwan) 21,000 18,240 Liberty Holdings, Ltd. (South Africa) 3,340 39,854 MMI Holdings, Ltd. (South Africa) 16,614 41,173 Moscow Exchange MICEX-RTS OAO (Russia) † 33,704 42,237 NASDAQ OMX Group, Inc. (The) 74 3,612 Nedbank Group, Ltd. (South Africa) 2,326 46,229 Northern Trust Corp. 403 30,813 PartnerRe, Ltd. 125 16,063 People’s Insurance Co Group of China, Ltd. (China) 71,000 45,431 PNC Financial Services Group, Inc. 912 87,233 Porto Seguro SA (Brazil) 2,599 34,608 Public Storage R 204 37,611 Quality Houses PCL (Thailand) 424,200 31,650 RenaissanceRe Holdings, Ltd. 110 11,166 RMB Holdings, Ltd. (South Africa) 2,077 11,344 Spirit Realty Capital, Inc. R 1,107 10,705 Starwood Property Trust, Inc. R 619 13,352 Supalai PCL (Thailand) 21,900 12,190 Synchrony Financial † 362 11,921 Taishin Financial Holding Co., Ltd. (Taiwan) 94,000 39,148 Taubman Centers, Inc. R 149 10,356 Travelers Cos., Inc. (The) 735 71,045 Turkiye Is Bankasi Class C (Turkey) 4,303 9,055 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 15,369 9,749 Visa, Inc. Class A 1,672 112,275 Wells Fargo & Co. 2,959 166,414 XL Group PLC 765 28,458 Health care (3.3%) Abbott Laboratories 1,869 91,731 AmerisourceBergen Corp. 630 66,994 C.R. Bard, Inc. 181 30,897 Cardinal Health, Inc. 295 24,677 DaVita HealthCare Partners, Inc. † 469 37,271 Edwards Lifesciences Corp. † 294 41,874 Eli Lilly & Co. 1,472 122,897 Johnson & Johnson 1,630 158,860 Mednax, Inc. † 225 16,675 Merck & Co., Inc. 2,198 125,132 Netcare, Ltd. (South Africa) 13,434 42,270 Pfizer, Inc. 4,232 141,899 Teladoc, Inc. † 54 1,026 COMMON STOCKS (31.3%)* cont. Shares Value Technology (5.5%) Accenture PLC Class A 1,050 101,619 Analog Devices, Inc. 526 33,761 Apple, Inc. 916 114,889 AU Optronics Corp. (Taiwan) 96,000 42,470 Broadcom Corp. Class A 1,486 76,514 Cisco Systems, Inc. 4,576 125,657 Computer Sciences Corp. 397 26,059 eBay, Inc. † 1,954 117,709 EMC Corp. 3,838 101,285 Fidelity National Information Services, Inc. 358 22,124 Fiserv, Inc. † 443 36,694 Gentex Corp. 819 13,448 Innolux Corp. (Taiwan) 88,000 45,919 Intuit, Inc. 632 63,687 King Yuan Electronics Co., Ltd. (Taiwan) 46,000 40,179 L-3 Communications Holdings, Inc. 246 27,891 LG Display Co., Ltd. (South Korea) 495 11,471 Linear Technology Corp. 313 13,844 Maxim Integrated Products, Inc. 791 27,349 Microsoft Corp. 213 9,404 Motorola Solutions, Inc. 93 5,333 NCSoft Corp. (South Korea) 259 46,090 NetApp, Inc. 876 27,647 NetEase, Inc. ADR (China) 341 49,399 Paychex, Inc. 911 42,708 Samsung Electronics Co., Ltd. (South Korea) 134 152,326 Siliconware Precision Industries Co. (Taiwan) 13,000 19,908 SK Hynix, Inc. (South Korea) 1,559 59,120 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 1,778 40,378 Tencent Holdings, Ltd. (China) 1,600 31,932 Transportation (1.3%) CH Robinson Worldwide, Inc. 414 25,829 China Airlines, Ltd. (Taiwan) † 100,000 42,619 China Eastern Airlines Corp., Ltd. (China) † 14,000 11,722 China Southern Airlines Co., Ltd. (China) 12,000 14,180 Expeditors International of Washington, Inc. 146 6,731 Korea Line Corp. (South Korea) † 1,758 34,909 OHL Mexico SAB de CV (Mexico) † 15,204 19,734 Turk Hava Yollari AO (Turkey) † 13,115 43,063 United Parcel Service, Inc. Class B 1,055 102,240 Yangzijiang Shipbuilding Holdings, Ltd. (China) 42,500 44,650 Utilities and power (1.4%) Alliant Energy Corp. 126 7,273 American Electric Power Co., Inc. 925 48,997 American Water Works Co., Inc. 269 13,081 Huadian Power International Corp., Ltd. (China) 42,000 46,543 Huaneng Power International, Inc. (China) 36,000 50,158 Kinder Morgan, Inc. 2,503 96,090 Pinnacle West Capital Corp. 308 17,522 Southern Co. (The) 1,840 77,096 Tenaga Nasional Bhd (Malaysia) 11,600 38,861 Total common stocks (cost $8,147,774) 6 Putnam VT Absolute Return 500 Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (11.1%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, July 1, 2045 $2,000,000 $2,060,781 3s, TBA, July 1, 2045 1,000,000 995,938 Total U.S. government and agency mortgage obligations (cost $3,089,434) MORTGAGE-BACKED SECURITIES (9.8%)* Principal amount Value Agency collateralized mortgage obligations (4.6%) Federal Home Loan Mortgage Corporation IFB Ser. 317, Class S3, IO, 5.795s, 2043 $99,631 $24,584 IFB Ser. 308, Class S1, IO, 5.765s, 2043 108,349 26,653 IFB Ser. 314, Class AS, IO, 5.705s, 2043 110,864 26,652 Ser. 4462, Class KI, IO, 4s, 2045 152,620 29,207 Ser. 4193, Class PI, IO, 4s, 2043 76,758 12,953 Ser. 4013, Class AI, IO, 4s, 2039 119,158 19,408 Ser. 304, Class C53, IO, 4s, 2032 120,878 20,531 Ser. 303, Class C19, IO, 3 1/2s, 2043 82,329 17,543 Ser. 4121, Class AI, IO, 3 1/2s, 2042 245,924 50,794 Ser. 4097, Class PI, IO, 3 1/2s, 2040 180,879 29,314 Ser. 4134, Class PI, IO, 3s, 2042 286,084 39,482 Ser. 4206, Class IP, IO, 3s, 2041 127,067 16,309 Ser. 304, Class C45, IO, 3s, 2027 89,918 9,410 Federal National Mortgage Association IFB Ser. 13-128, Class CS, IO, 5.713s, 2043 98,565 23,494 IFB Ser. 13-101, Class SE, IO, 5.713s, 2043 101,360 25,278 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 44,308 5,511 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.187s, 2025 22,000 21,375 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.187s, 2025 16,000 15,545 Ser. 418, Class C24, IO, 4s, 2043 129,801 28,443 Ser. 12-118, Class PI, IO, 4s, 2042 153,153 30,335 Ser. 13-11, Class IP, IO, 4s, 2042 145,650 26,729 Ser. 12-62, Class MI, IO, 4s, 2041 120,610 20,045 Ser. 418, Class C15, IO, 3 1/2s, 2043 117,372 25,972 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 87,682 11,367 Ser. 14-76, IO, 3 1/2s, 2039 237,275 33,881 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 125,180 15,297 Ser. 12-151, Class PI, IO, 3s, 2043 80,739 10,456 Ser. 13-35, Class PI, IO, 3s, 2042 368,634 39,639 Ser. 13-31, Class NI, IO, 3s, 2041 107,841 10,400 Ser. 13-7, Class EI, IO, 3s, 2040 115,570 19,298 Ser. 13-55, Class MI, IO, 3s, 2032 95,722 11,804 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 117,867 24,555 IFB Ser. 13-129, Class SN, IO, 5.963s, 2043 61,643 10,749 IFB Ser. 13-129, Class CS, IO, 5.963s, 2042 162,603 23,608 IFB Ser. 14-90, Class HS, IO, 5.913s, 2044 96,972 23,068 Ser. 14-182, Class KI, IO, 5s, 2044 164,233 33,360 Ser. 14-133, Class IP, IO, 5s, 2044 189,326 43,185 Ser. 14-163, Class NI, IO, 5s, 2044 92,273 20,342 Ser. 14-25, Class QI, IO, 5s, 2044 89,261 19,323 Ser. 11-116, Class IB, IO, 5s, 2040 46,790 2,893 Ser. 10-20, Class UI, IO, 5s, 2040 95,403 18,714 Ser. 10-9, Class UI, IO, 5s, 2040 137,758 28,446 Ser. 09-121, Class UI, IO, 5s, 2039 101,306 20,591 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 127,195 24,287 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 38,385 7,603 Ser. 15-53, Class MI, IO, 4s, 2045 106,528 25,296 MORTGAGE-BACKED SECURITIES (9.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 14-149, Class IP, IO, 4s, 2044 $192,994 $38,797 Ser. 13-24, Class PI, IO, 4s, 2042 82,971 15,071 Ser. 12-41, Class IP, IO, 4s, 2041 105,321 19,473 Ser. 14-133, Class AI, IO, 4s, 2036 218,632 32,379 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 118,352 24,601 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 106,420 20,251 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 84,951 9,132 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 77,231 10,313 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 73,287 9,036 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 72,623 7,173 Ser. 13-157, Class IA, 3 1/2s, 2040 170,854 24,190 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 97,859 7,523 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 106,517 15,691 Commercial mortgage-backed securities (3.1%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.896s, 2040 25,000 25,526 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.597s, 2039 25,000 24,969 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.969s, 2049 25,000 25,018 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s,2037 25,000 24,975 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 24,968 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 50,185 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.723s, 2048 25,000 23,701 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.449s, 2044 76,000 76,119 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.058s, 2041 57,740 1,626 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.493s, 2046 18,000 17,736 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.714s, 2046 16,000 14,470 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 10,000 10,382 FRB Ser. 06-LDP7, Class B, 6.1s, 2045 20,000 14,368 FRB Ser. 05-LDP3, Class D, 5.325s, 2042 15,000 15,003 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,926 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 20,000 19,206 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,798 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 20,000 20,433 Ser. 06-C6, Class D, 5.502s, 2039 23,000 22,690 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 19,531 Merrill Lynch Mortgage Trust FRB Ser. 05-LC1, Class D, 5.602s, 2044 25,000 25,547 FRB Ser. 05-CIP1, Class C, 5.475s, 2038 25,000 23,692 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 25,000 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,780 FRB Ser. 06-4, Class XC, IO, 0.798s, 2049 833,394 4,375 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 30,784 Putnam VT Absolute Return 500 Fund 7 MORTGAGE-BACKED SECURITIES (9.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.731s, 2045 $11,000 $10,923 FRB Ser. 06-C23, Class C, 5.661s, 2045 20,000 19,981 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.937s, 2045 100,000 94,150 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 28,633 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 89,630 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,897 Residential mortgage-backed securities (non-agency) (2.1%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 35,522 34,101 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.912s, 2034 22,536 19,832 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-HE5, Class M3, 1.265s, 2035 25,000 20,500 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M1, 0.587s, 2037 F 25,000 20,143 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.508s, 2035 8,933 7,322 FRB Ser. 05-38, Class A3, 0.537s, 2035 18,292 15,845 FRB Ser. 05-59, Class 1A1, 0.517s, 2035 18,876 15,336 FRB Ser. 06-OC2, Class 2A3, 0.477s, 2036 29,931 26,181 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.277s, 2035 18,391 16,920 Ser. 05-1, Class MF1, 5.251s, 2035 F 29,166 28,293 FRB Ser. 05-14, Class M3, 0.677s, 2036 F 27,000 18,900 FRB Ser. 05-16, Class MV2, 0.665s, 2036 35,000 26,250 FRB Ser. 06-BC4, Class 2A3, 0.427s, 2036 F 40,000 30,700 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 11-2R, Class 2A9, 2.683s, 2036 25,000 22,969 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 3.033s, 2036 25,000 14,188 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 0.837s, 2035 F 58,000 44,769 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.377s, 2037 25,147 18,232 Morgan Stanley ABS Capital I Inc Trust FRB Ser. 05-HE6, Class M2, 0.607s, 2035 50,000 40,188 MortgageIT Trust FRB Ser. 41761, Class 1M1, 0.627s, 2035 45,292 41,215 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 05-19XS, Class 2A2, 0.527s, 2035 24,513 22,042 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.647s, 2044 41,243 37,428 FRB Ser. 05-AR9, Class A1B, 0.567s, 2045 41,287 37,975 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.109s, 2036 24,230 23,608 Total mortgage-backed securities (cost $2,620,749) COMMODITY LINKED NOTES (5.6%)* ††† Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $670,000 $656,093 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 92,000 75,105 COMMODITY LINKED NOTES (5.6%)* ††† cont. Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) $78,000 $75,850 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 306,000 316,883 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 202,000 209,481 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 124,000 202,713 Total commodity linked notes (cost $1,472,000) INVESTMENT COMPANIES (5.1%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 5,975 $456,968 Financial Select Sector SPDR 9,412 229,465 Health Care Select Sector SPDR Fund 3,097 230,386 SPDR S&P rust 218 44,875 Technology Select Sector SPDR Fund 5,334 220,828 Utility Select Sector SPDR Fund 5,139 213,063 Total investment companies (cost $1,358,270) WARRANTS (1.4%)* † Expiration date Strike price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 3,083 $42,573 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 3/24/16 0.00 5,600 57,707 HCL Technologies, Ltd. 144A (India) 10/22/15 0.00 2,980 43,041 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 13,152 34,512 Midea Group Co., Ltd. 144A (China) 4/16/16 0.00 8,200 49,298 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 9,384 37,725 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 3,600 17,608 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 10,379 44,846 Shanghai Automotive Co. 144A (China) 2/3/16 0.00 10,095 36,776 UPL, Ltd. 144A (India) 6/17/16 0.00 3,391 28,521 Total warrants (cost $378,407) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † $175,000 $164,500 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 25,000 20,438 Total foreign government and agency bonds and notes (cost $188,816) ASSET-BACKED SECURITIES (0.2%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $56,000 $56,000 Total asset-backed securities (cost $56,000) 8 Putnam VT Absolute Return 500 Fund CORPORATE BONDS AND NOTES (0.1%)* Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) $10,000 $9,713 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 16,000 10,568 Total corporate bonds and notes (cost $22,386) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.0875 $32,200 $1,097 (2.685)/3 month USD-LIBOR- BBA/Sep-25 Sep-15/2.685 53,200 498 2.474/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.474 38,500 285 (1.548)/3 month USD-LIBOR- BBA/Dec-17 Dec-15/1.548 192,500 258 2.434/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.434 38,500 215 2.391/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.391 77,000 206 2.2575/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.2575 104 2.1325/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.1325 Jul-15/2.1325 70,200 27 2.151/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.151 77,000 — Citibank, N.A. 2.493/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.493 56,000 592 2.403/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.403 56,000 375 (2.087)/3 month USD-LIBOR- BBA/May-18 May-16/2.087 90,100 218 2.368/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.368 38,500 79 2.268/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.268 38,500 20 Credit Suisse International 2.44375/3 month USD-LIBOR- BBA/Aug-25 Aug-15/2.44375 112,000 1,047 2.43375/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.43375 112,000 884 (2.915)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/2.915 8,100 869 (3.315)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/3.315 8,100 551 (2.70125)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.70125 112,000 282 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 25,450 1,879 2.4575/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.4575 112,000 1,054 (2.7475)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.7475 112,000 271 (2.18625)/3 month USD-LIBOR- BBA/Jun-18 Jun-16/2.18625 90,100 187 (2.5705)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.5705 77,000 103 2.06625/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.06625 55,400 3 JPMorgan Chase Bank N.A. 0.98/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.98 141,000 203 Total purchased swap options outstanding (cost $10,279) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.6%)* date/strike price amount Value SPDR S&P rust (Put) Jun-16/$185.00 $4,698 $36,863 SPDR S&P rust (Put) May-16/183.00 4,324 29,017 SPDR S&P rust (Put) Apr-16/180.00 4,698 25,910 SPDR S&P rust (Put) Mar-16/183.00 4,758 26,133 SPDR S&P rust (Put) Feb-16/183.00 4,747 22,851 SPDR S&P rust (Put) Jan-16/170.00 4,759 11,136 Total purchased options outstanding (cost $186,290) SHORT-TERM INVESTMENTS (46.4%)* Principal amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.08%, July 15, 2015 $500,000 $499,968 Federal Home Loan Bank unsec. discount notes 0.09%, September 9, 2015 1,000,000 999,881 Federal Home Loan Mortgage Corporation unsec. discount notes 0.07%, July 22, 2015 850,000 849,918 Putnam Money Market Liquidity Fund 0.08% L Shares 3,945,341 3,945,341 Putnam Short Term Investment Fund 0.10% L Shares 5,650,235 5,650,235 SSgA Prime Money Market Fund Class N 0.04% P Shares 110,000 110,000 U.S. Treasury Bills 0.01%, November 5, 2015 # $25,000 24,998 U.S. Treasury Bills 0.01%, October 1, 2015 # § 485,000 484,978 U.S. Treasury Bills 0.01%, September 17, 2015 # 35,000 35,000 U.S. Treasury Bills 0.02%, October 8, 2015 # 40,000 39,999 U.S. Treasury Bills 0.02%, September 10, 2015 # 128,000 128,004 Total short-term investments (cost $12,768,274) Total investments (cost $30,298,679) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $27,532,225. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. Putnam VT Absolute Return 500 Fund 9 # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $18,276,900 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $3,283,078) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/15/15 $15,342 $15,108 $234 British Pound Buy 9/16/15 32,664 31,711 953 Canadian Dollar Sell 7/15/15 10,086 9,517 (569) Euro Sell 9/16/15 37,052 36,458 (594) Mexican Peso Buy 7/15/15 26,862 27,629 (767) New Zealand Dollar Sell 7/15/15 26,263 27,332 1,069 Norwegian Krone Buy 9/16/15 3,030 3,047 (17) Swedish Krona Sell 9/16/15 28,030 27,887 (143) Barclays Bank PLC Australian Dollar Buy 7/15/15 10,253 11,231 (978) British Pound Buy 9/16/15 77,735 74,956 2,779 Canadian Dollar Sell 7/15/15 17,451 17,051 (400) Euro Buy 9/16/15 52,230 51,189 1,041 Japanese Yen Sell 8/19/15 2,044 1,953 (91) Mexican Peso Buy 7/15/15 23,875 24,702 (827) New Zealand Dollar Sell 7/15/15 35,536 38,089 2,553 Norwegian Krone Buy 9/16/15 13,140 13,263 (123) Singapore Dollar Sell 8/19/15 34,797 35,293 496 Swedish Krona Sell 9/16/15 70,100 69,231 (869) Swiss Franc Sell 9/16/15 36,473 36,104 (369) Citibank, N.A. Australian Dollar Buy 7/15/15 13,800 13,631 169 British Pound Sell 9/16/15 942 915 (27) Canadian Dollar Sell 7/15/15 25,776 24,608 (1,168) Chilean Peso Buy 7/15/15 969 1,017 (48) Danish Krone Buy 9/16/15 2,396 2,395 1 Euro Sell 9/16/15 52,677 52,459 (218) Japanese Yen Sell 8/19/15 53,601 54,229 628 Mexican Peso Buy 7/15/15 24,389 25,236 (847) New Zealand Dollar Buy 7/15/15 4,603 5,194 (591) Norwegian Krone Buy 9/16/15 18,054 18,136 (82) Philippine Peso Buy 8/19/15 12,626 12,751 (125) Swedish Krona Sell 9/16/15 14,547 14,287 (260) Swiss Franc Sell 9/16/15 10,084 9,984 (100) Credit Suisse International Australian Dollar Buy 7/15/15 31,842 32,868 (1,026) British Pound Buy 9/16/15 35,020 34,417 603 Canadian Dollar Buy 7/15/15 26,017 28,240 (2,223) Euro Sell 9/16/15 72,877 70,905 (1,972) 10 Putnam VT Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $3,283,078) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Indian Rupee Buy 8/19/15 $20,444 $20,169 $275 Japanese Yen Buy 8/19/15 13,984 14,340 (356) New Zealand Dollar Sell 7/15/15 38,514 41,537 3,023 Norwegian Krone Buy 9/16/15 1,464 1,475 (11) Singapore Dollar Sell 8/19/15 28,194 28,595 401 Swedish Krona Sell 9/16/15 54,272 54,855 583 Swiss Franc Buy 9/16/15 26,926 26,650 276 Deutsche Bank AG Australian Dollar Buy 7/15/15 25,597 25,794 (197) British Pound Sell 9/16/15 202,739 196,838 (5,901) Canadian Dollar Sell 7/15/15 30,259 29,040 (1,219) Euro Buy 9/16/15 30,133 29,642 491 New Zealand Dollar Sell 7/15/15 10,967 10,228 (739) Norwegian Krone Sell 9/16/15 21,504 21,614 110 Polish Zloty Sell 9/16/15 25,931 26,366 435 Swedish Krona Sell 9/16/15 26,278 25,798 (480) Turkish Lira Sell 9/16/15 2,117 2,105 (12) Goldman Sachs International Australian Dollar Sell 7/15/15 6,477 6,273 (204) British Pound Buy 9/16/15 32,036 31,094 942 Canadian Dollar Sell 7/15/15 31,860 31,418 (442) Euro Buy 9/16/15 1,004 988 16 Japanese Yen Sell 8/19/15 231,021 235,915 4,894 New Zealand Dollar Sell 7/15/15 15,907 15,583 (324) Norwegian Krone Sell 9/16/15 10,020 10,071 51 HSBC Bank USA, National Association Australian Dollar Buy 7/15/15 9,560 10,727 (1,167) British Pound Buy 9/16/15 23,556 22,861 695 Canadian Dollar Sell 7/15/15 28,419 26,960 (1,459) Euro Buy 9/16/15 37,498 37,552 (54) Japanese Yen Buy 8/19/15 22,548 23,865 (1,317) New Zealand Dollar Buy 7/15/15 9,883 10,636 (753) Swedish Krona Buy 9/16/15 9,894 9,719 175 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/15/15 5,783 5,683 100 British Pound Sell 9/16/15 3,140 3,592 452 Canadian Dollar Buy 7/15/15 1,041 2,572 (1,531) Euro Buy 9/16/15 44,195 43,501 694 Indian Rupee Buy 8/19/15 6,168 6,102 66 Japanese Yen Buy 8/19/15 2,754 2,449 305 Mexican Peso Buy 7/15/15 30,460 31,507 (1,047) New Zealand Dollar Sell 7/15/15 49,615 51,804 2,189 Norwegian Krone Buy 9/16/15 31,473 31,629 (156) Philippine Peso Buy 8/19/15 12,624 12,708 (84) Singapore Dollar Sell 8/19/15 24,855 24,989 134 Swedish Krona Sell 9/16/15 17,531 17,210 (321) Swiss Franc Buy 9/16/15 21,133 20,916 217 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/15/15 4,471 5,474 (1,003) British Pound Buy 9/16/15 11,150 10,427 723 Canadian Dollar Buy 7/15/15 19,132 20,761 (1,629) Euro Buy 9/16/15 20,312 20,285 27 Putnam VT Absolute Return 500 Fund11 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $3,283,078) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Japanese Yen Sell 8/19/15 $40,554 $41,083 $529 New Zealand Dollar Sell 7/15/15 29,579 31,157 1,578 Norwegian Krone Buy 9/16/15 40,157 39,962 195 Singapore Dollar Sell 8/19/15 21,442 21,227 (215) Swedish Krona Sell 9/16/15 77,011 76,109 (902) State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 30,608 30,641 (33) Brazilian Real Buy 7/2/15 54,112 54,417 (305) Brazilian Real Sell 7/2/15 27,500 27,923 423 British Pound Buy 9/16/15 87,157 84,598 2,559 Canadian Dollar Sell 7/15/15 26,576 25,393 (1,183) Chilean Peso Buy 7/15/15 27,218 27,566 (348) Euro Buy 9/16/15 28,459 27,985 474 Hungarian Forint Buy 9/16/15 25,865 26,162 (297) Israeli Shekel Buy 7/15/15 28,115 27,761 354 Israeli Shekel Sell 7/15/15 28,274 27,523 (751) Japanese Yen Sell 8/19/15 131,342 134,696 3,354 New Zealand Dollar Sell 7/15/15 19,698 19,979 281 Norwegian Krone Buy 9/16/15 1,375 1,385 (10) Singapore Dollar Sell 8/19/15 53,493 53,535 42 Swedish Krona Sell 9/16/15 11,925 12,192 267 Swiss Franc Sell 9/16/15 1,073 1,062 (11) Turkish Lira Sell 9/16/15 730 726 (4) WestPac Banking Corp. Australian Dollar Buy 7/15/15 51,117 50,914 203 British Pound Buy 9/16/15 45,227 43,907 1,320 Canadian Dollar Sell 7/15/15 15,610 15,399 (211) Euro Buy 9/16/15 15,959 15,703 256 Japanese Yen Sell 8/19/15 44,128 45,062 934 New Zealand Dollar Buy 7/15/15 23,488 25,671 (2,183) Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/15 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) CBOE VIX Index (Long) 3 $51,975 Jul-15 $(188) Euro STOXX 50 Index (Long) 10 383,062 Sep-15 (4,390) FTSE 100 Index (Long) 1 102,037 Sep-15 (2,674) S&P 500 Index E-Mini (Short) 33 3,389,760 Sep-15 84,077 S&P Mid Cap 400 Index E-Mini (Long) 6 $898,860 Sep-15 (16,812) Tokyo Price Index (Long) 1 133,227 Sep-15 (1,623) U.S. Treasury Note 10 yr (Long) 42 5,299,219 Sep-15 (20,216) U.S. Treasury Note 2 yr (Short) 1 218,938 Sep-15 (377) U.S. Treasury Note 5 yr (Short) 9 1,073,320 Sep-15 52 VSTOXX Index Mini (Short) 33 96,758 Jul-15 (276) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/15 (premiums $50,283) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.281)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.281 $38,500 $2 1.798/3 month USD-LIBOR-BBA/ Dec-17 Dec-15/1.798 192,500 114 1.278/3 month USD-LIBOR-BBA/ Dec-17 Dec-15/1.278 48,125 142 (2.3825)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.3825 70,200 303 2.955/3 month USD-LIBOR-BBA/ Sep-25 Sep-15/2.955 106,400 372 (2.541)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.541 38,500 389 1.66/3 month USD-LIBOR-BBA/ Jul-20 Jul-15/1.66 64,400 491 (2.604)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.604 38,500 594 12 Putnam VT Absolute Return 500 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/15 (premiums $50,283) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 $90,100 $85 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 90,100 124 (2.468)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.468 38,500 222 (2.583)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.583 56,000 872 Credit Suisse International 2.5675/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.5675 56,000 318 (2.5675)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.5675 56,000 820 (2.60)/3 month USD-LIBOR-BBA/ Aug-25 Aug-15/2.60 56,000 970 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 8,100 1,258 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 25,450 78 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 180,200 175 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/15 (premiums $50,283) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont. 2.6025/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.6025 $56,000 $309 (2.6025)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.6025 56,000 958 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/ Sep-17 Sep-15/0.83 141,000 68 (0.905)/3 month USD-LIBOR-BBA/ Sep-17 Sep-15/0.905 141,000 124 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 30,977 Total WRITTEN OPTIONS OUTSTANDING at 6/30/15 Expiration Contract (premiums $13,875) (Unaudited) date/strike price amount Value SPDR S&P rust (Call) Jul-15/$214.50 $11,315 $4,148 SPDR S&P rust (Call) Jul-15/215.50 4,229 550 SPDR S&P rust (Call) Jul-15/217.00 4,220 192 SPDR S&P rust (Call) Jul-15/215.00 4,039 164 SPDR S&P rust (Call) Jul-15/215.50 4,222 — SPDR S&P rust (Call) Jun-15/217.00 11,267 — Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.594)/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/2.594 $112,000 $(504) $85 2.454/3 month USD-LIBOR-BBA/Jul-25 (Written) Jul-15/2.454 56,000 497 (94) JPMorgan Chase Bank N.A. (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 13,300 (354) 97 (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 13,300 (372) 36 2.2325/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.2325 38,500 (212) (102) 1.963/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/1.963 27,700 (122) (122) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 28,600 (189) (127) 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 13,300 (326) (140) 2.3675/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.3675 38,500 (381) (144) 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 13,300 (338) (173) 2.079/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/2.079 27,700 (205) (205) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 57,100 (401) (274) (2.195)/3 month USD-LIBOR-BBA/Jul-25 (Written) Jul-15/2.195 27,700 323 322 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 114,200 365 170 (2.5025)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.5025 38,500 593 144 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 58,300 386 121 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 57,100 175 78 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 58,300 373 77 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 58,300 336 62 (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 58,300 332 17 Total Putnam VT Absolute Return 500 Fund 13 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $425,000 $1,902 6/17/20 1.80% 3 month $870 USD-LIBOR-BBA 41,300 E 174 4/20/19 3 month USD-LIBOR-BBA 1.85% (21) 10,400 E (350) 4/20/27 2.415% 3 month 113 USD-LIBOR-BBA 22,700 (164) 7/1/25 2.2125% 3 month 314 USD-LIBOR-BBA 22,700 (100) 7/1/25 2.325% 3 month 144 USD-LIBOR-BBA 22,700 263 7/1/25 3 month USD-LIBOR-BBA 2.10% (447) 3,472,000 E (17,148) 9/16/25 3 month USD-LIBOR-BBA 2.60% 11,374 781,700 E 4,118 9/16/25 2.60% 3 month (2,305) USD-LIBOR-BBA 432,000 E 1,245 9/16/20 2.00% 3 month (1,338) USD-LIBOR-BBA 2,791,000 E 3,119 9/16/17 1.25% 3 month (7,953) USD-LIBOR-BBA 143,500 E (6,017) 9/16/45 3 month USD-LIBOR-BBA 3.10% (1,555) 208,000 263 6/18/17 0.955% 3 month (64) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $14,708 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $5 30 year Fannie Mae pools 14,708 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 5 30 year Fannie Mae pools baskets 38,108 — 5/31/16 (3 month USD-LIBOR-BBA plus A basket (MLTRFCF5) of (143,734) 10bp) common stocks units 981 — 5/31/16 3 month USD-LIBOR-BBA minus Russell 1000 Total Return 123,201 7 bp Index Barclays Bank PLC $2,842 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1 30 year Fannie Mae pools 7,166 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3 30 year Fannie Mae pools 21,664 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 23 30 year Ginnie Mae II pools 13,999 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 15 30 year Ginnie Mae II pools 15,220 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 33 30 year Fannie Mae pools 10,351 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 18 30 year Fannie Mae pools 21,114 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 42 30 year Fannie Mae pools Citibank, N.A. 9,428 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3 30 year Fannie Mae pools baskets 8 — 12/17/15 (3 month USD-LIBOR-BBA plus A basket (CGPUTQL2) of (22,474) 42 bp) common stocks baskets 8,862 — 11/10/15 3 month USD-LIBOR-BBA minus A basket (CGPUTS36) of 18,779 0.50% common stocks 14 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. cont. units 176 $— 12/17/15 3 month USD-LIBOR-BBA Russell 1000 Total Return $19,073 plus 15 bp Index units 9 — 12/17/15 3 month USD-LIBOR-BBA Russell 1000 Total Return 975 plus 15 bp Index units 1,562 — 3/18/16 3 month USD-LIBOR-BBA MSCI Emerging Markets TR 1,032 minus 0.15% Net USD Credit Suisse International $439,805 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 584 30 year Ginnie Mae II pools 24,331 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 26 30 year Ginnie Mae II pools 24,986 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 44 30 year Fannie Mae pools 21,774 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 38 30 year Fannie Mae pools 112,988 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 119 30 year Ginnie Mae II pools 116,830 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 341 30 year Fannie Mae pools 34,461 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 101 30 year Fannie Mae pools 17,651 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 52 30 year Fannie Mae pools 41,185 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 120 30 year Fannie Mae pools 64,748 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 128 30 year Fannie Mae pools 74,600 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 148 30 year Fannie Mae pools 56,303 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 112 30 year Fannie Mae pools 38,091 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14 30 year Fannie Mae pools Deutsche Bank AG baskets 9,029 — 5/9/16 3 month USD-LIBOR-BBA minus A basket (DBCTPS8P) of 59,809 0.45% common stocks baskets 9,029 — 5/9/16 (3 month USD-LIBOR-BBA plus A basket (DBCTPL8P) of (12,455) 0.31%) common stocks Goldman Sachs International $6,631 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3 30 year Fannie Mae pools 6,631 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3 30 year Fannie Mae pools 3,101 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% — 30 year Fannie Mae pools 36,582 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14 30 year Fannie Mae pools 26,525 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14 30 year Fannie Mae pools 10,421 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 5 30 year Fannie Mae pools 37,714 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14 30 year Fannie Mae pools 36,766 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 65 30 year Fannie Mae pools 34,461 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 101 30 year Fannie Mae pools Putnam VT Absolute Return 500 Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. baskets 493 $— 12/15/15 (1 month USD-LIBOR-BBA A basket (GSCBSAUD) of $(34,743) plus 90 bp) common stocks baskets 28,530 — 12/15/20 (1 month USD-LIBOR-BBA A basket (GSCBPUR1) of (33,570) plus 0.44%) common stocks units 7,824 — 8/11/15 (0.45%) Goldman Sachs Volatility (6,247) Carry US Scaled 3X Excess Return Strategy Index JPMorgan Chase Bank N.A. $12,068 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 4 30 year Fannie Mae pools 37,337 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14 30 year Fannie Mae pools 36,766 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 65 30 year Fannie Mae pools baskets 27,777 — 4/25/16 3 month USD-LIBOR-BBA A basket (JPCMPTSH) of 18,470 minus 0.44% common stocks shares 8,783 — 1/25/16 3 month USD-LIBOR-BBA iShares MSCI Emerging 33,084 minus 30 bp Markets ETF UBS AG units 5,794 — 8/19/15 1 month USD-LIBOR-BBA MSCI Emerging Markets TR (3,373) Net USD Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $68 $1,000 5/11/63 300 bp $62 CMBX NA BBB– Index BBB–/P 121 2,000 5/11/63 300 bp 108 CMBX NA BBB– Index BBB–/P 228 4,000 5/11/63 300 bp 202 CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp 221 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp 836 CMBX NA BBB– Index BBB–/P 157 28,000 1/17/47 300 bp (615) Credit Suisse International CMBX NA BBB– Index BBB–/P 452 4,000 5/11/63 300 bp 426 CMBX NA BBB– Index BBB–/P 310 4,000 5/11/63 300 bp 284 CMBX NA BBB– Index BBB–/P 263 4,000 5/11/63 300 bp 238 CMBX NA BBB– Index BBB–/P 122 4,000 5/11/63 300 bp 96 CMBX NA BBB– Index BBB–/P 58 5,000 5/11/63 300 bp 26 CMBX NA BBB– Index BBB–/P 246 6,000 5/11/63 300 bp 208 CMBX NA BBB– Index BBB–/P 36 11,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P 25 11,000 5/11/63 300 bp (45) CMBX NA BBB– Index BBB–/P (267) 16,000 5/11/63 300 bp (370) CMBX NA BBB– Index BBB–/P (16) 25,000 5/11/63 300 bp (176) CMBX NA BBB– Index BBB–/P 216 37,000 5/11/63 300 bp (21) CMBX NA BBB– Index BBB–/P (158) 37,000 5/11/63 300 bp (394) CMBX NA BBB– Index BBB–/P 178 39,000 5/11/63 300 bp (72) CMBX NA BBB– Index BBB–/P (690) 44,000 5/11/63 300 bp (971) CMBX NA BBB– Index BBB–/P (574) 45,000 5/11/63 300 bp (862) CMBX NA BBB– Index BBB–/P 122 53,000 5/11/63 300 bp (218) CMBX NA BBB– Index BBB–/P 101 78,000 5/11/63 300 bp (398) CMBX NA BBB– Index BBB–/P 43 15,000 1/17/47 300 bp (371) CMBX NA BBB– Index BBB–/P 48 15,000 1/17/47 300 bp (366) 16 Putnam VT Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $51 $16,000 1/17/47 300 bp $(390) CMBX NA BBB– Index BBB–/P 34 16,000 1/17/47 300 bp (407) CMBX NA BBB– Index BBB–/P 40 16,000 1/17/47 300 bp (402) CMBX NA BBB– Index BBB–/P 29 16,000 1/17/47 300 bp (413) CMBX NA BBB– Index BBB–/P 194 22,000 1/17/47 300 bp (413) CMBX NA BBB– Index BBB–/P 130 26,000 1/17/47 300 bp (588) CMBX NA BBB– Index BBB–/P 130 26,000 1/17/47 300 bp (588) CMBX NA BBB– Index BBB–/P 950 39,000 1/17/47 300 bp (126) CMBX NA BBB– Index BBB–/P 437 41,000 1/17/47 300 bp (694) CMBX NA BBB– Index BBB–/P 1,065 43,000 1/17/47 300 bp (122) CMBX NA BBB– Index BBB–/P 584 43,000 1/17/47 300 bp (603) CMBX NA BBB– Index BBB–/P 141 44,000 1/17/47 300 bp (1,074) CMBX NA BBB– Index BBB–/P 141 44,000 1/17/47 300 bp (1,074) CMBX NA BBB– Index BBB–/P 287 45,000 1/17/47 300 bp (955) CMBX NA BBB– Index BBB–/P 224 45,000 1/17/47 300 bp (1,018) CMBX NA BBB– Index BBB–/P — 47,000 1/17/47 300 bp (1,297) CMBX NA BBB– Index BBB–/P 168 47,000 1/17/47 300 bp (1,130) CMBX NA BBB– Index BBB–/P 1,149 47,000 1/17/47 300 bp (148) CMBX NA BBB– Index BBB–/P 2,940 75,000 1/17/47 300 bp 870 CMBX NA BBB– Index BBB–/P 1,868 79,000 1/17/47 300 bp (312) CMBX NA BBB– Index BBB–/P 158 89,000 1/17/47 300 bp (2,298) CMBX NA BB Index — (80) 10,000 5/11/63 (500 bp) — CMBX NA BB Index — (63) 10,000 5/11/63 (500 bp) (1) CMBX NA BB Index — 54 10,000 5/11/63 (500 bp) 111 CMBX NA BB Index — (175) 10,000 5/11/63 (500 bp) (118) CMBX NA BB Index — (33) 9,000 5/11/63 (500 bp) 18 CMBX NA BB Index — 93 6,000 5/11/63 (500 bp) 127 CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) (21) CMBX NA BB Index — 60 3,000 5/11/63 (500 bp) 77 CMBX NA BB Index — (194) 10,000 5/11/63 (500 bp) (137) CMBX NA BBB– Index BBB–/P 86 1,000 5/11/63 300 bp 80 CMBX NA BBB– Index BBB–/P (18) 3,000 5/11/63 300 bp (37) CMBX NA BBB– Index BBB–/P (29) 3,000 5/11/63 300 bp (48) CMBX NA BBB– Index BBB–/P 191 4,000 5/11/63 300 bp 166 CMBX NA BBB– Index BBB–/P 348 4,000 5/11/63 300 bp 322 CMBX NA BBB– Index BBB–/P 60 5,000 5/11/63 300 bp 28 CMBX NA BBB– Index BBB–/P 50 5,000 5/11/63 300 bp 18 CMBX NA BBB– Index BBB–/P (47) 5,000 5/11/63 300 bp (79) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (82) CMBX NA BBB– Index BBB–/P (17) 5,000 5/11/63 300 bp (49) CMBX NA BBB– Index BBB–/P (42) 5,000 5/11/63 300 bp (74) CMBX NA BBB– Index BBB–/P 13 5,000 5/11/63 300 bp (19) CMBX NA BBB– Index BBB–/P (17) 5,000 5/11/63 300 bp (49) CMBX NA BBB– Index BBB–/P 28 6,000 5/11/63 300 bp (11) CMBX NA BBB– Index BBB–/P 4 6,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P (20) 6,000 5/11/63 300 bp (58) CMBX NA BBB– Index BBB–/P 36 6,000 5/11/63 300 bp (2) CMBX NA BBB– Index BBB–/P 4 6,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P 21 6,000 5/11/63 300 bp (18) CMBX NA BBB– Index BBB–/P 37 8,000 5/11/63 300 bp (14) CMBX NA BBB– Index BBB–/P (80) 8,000 5/11/63 300 bp (132) CMBX NA BBB– Index BBB–/P 16 12,000 5/11/63 300 bp (61) Putnam VT Absolute Return 500 Fund 17 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $(181) $12,000 5/11/63 300 bp $(258) CMBX NA BBB– Index BBB–/P (148) 12,000 5/11/63 300 bp (225) CMBX NA BBB– Index BBB–/P 472 25,000 5/11/63 300 bp 312 CMBX NA BBB– Index BBB–/P 541 25,000 5/11/63 300 bp 381 CMBX NA BBB– Index BBB–/P 4,689 44,000 5/11/63 300 bp 4,407 CMBX NA BBB– Index BBB–/P 2,447 100,000 5/11/63 300 bp 1,807 CMBX NA BBB– Index BBB–/P 386 55,000 1/17/47 300 bp (1,132) CMBX NA BBB– Index BBB–/P 384 78,000 1/17/47 300 bp (1,769) Goldman Sachs International CMBX NA BBB– Index BBB–/P (21) 3,000 5/11/63 300 bp (40) CMBX NA BBB– Index BBB–/P 102 39,000 5/11/63 300 bp (148) CMBX NA BBB– Index BBB–/P (183) 40,000 5/11/63 300 bp (439) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (192) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (192) CMBX NA BBB– Index BBB–/P 68 16,000 1/17/47 300 bp (373) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (385) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (385) CMBX NA BBB– Index BBB–/P 209 21,000 1/17/47 300 bp (370) CMBX NA BBB– Index BBB–/P 118 30,000 1/17/47 300 bp (710) CMBX NA BBB– Index BBB–/P 35 32,000 1/17/47 300 bp (849) CMBX NA BBB– Index BBB–/P 343 44,000 1/17/47 300 bp (872) CMBX NA BBB– Index BBB–/P 1,702 63,000 1/17/47 300 bp (40) CMBX NA BBB– Index BBB–/P 915 108,000 1/17/47 300 bp (2,065) CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) (24) CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) 80 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) (25) CMBX NA BB Index — 67 4,000 5/11/63 (500 bp) 90 CMBX NA BB Index — 5 4,000 5/11/63 (500 bp) 28 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 85 CMBX NA BB Index — (10) 5,000 1/17/47 (500 bp) 111 CMBX NA BBB– Index BBB–/P (3) 1,000 5/11/63 300 bp (9) CMBX NA BBB– Index BBB–/P (33) 3,000 5/11/63 300 bp (52) CMBX NA BBB– Index BBB–/P (40) 5,000 5/11/63 300 bp (72) CMBX NA BBB– Index BBB–/P 30 5,000 5/11/63 300 bp (2) CMBX NA BBB– Index BBB–/P (47) 5,000 5/11/63 300 bp (79) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (82) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (82) CMBX NA BBB– Index BBB–/P (24) 6,000 5/11/63 300 bp (62) CMBX NA BBB– Index BBB–/P 91 8,000 5/11/63 300 bp 40 CMBX NA BBB– Index BBB–/P 354 46,000 1/17/47 300 bp (915) CMBX NA BBB– Index BBB–/P 724 94,000 1/17/47 300 bp (1,871) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 18Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 24 Index B+/P $(435,876) $6,138,000 6/20/20 500 bp $(44,916) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $483,584 $— $— Capital goods 409,544 — — Communication services 214,964 — — Conglomerates 344,943 — — Consumer cyclicals 834,367 — — Consumer staples 831,512 — — Energy 450,603 — — Financials 1,864,017 — — Health care 902,203 — — Technology 1,526,814 — — Transportation 345,677 — — Utilities and power 395,621 — — Total common stocks — — Asset-backed securities $— $— $56,000 Commodity linked notes — 1,536,125 — Corporate bonds and notes — 20,281 — Foreign government and agency bonds and notes — 184,938 — Investment companies 1,395,585 — — Mortgage-backed securities — 2,667,349 22,969 Purchased options outstanding — 151,910 — Purchased swap options outstanding — 11,307 — U.S. government and agency mortgage obligations — 3,056,719 — Warrants — 392,607 — Short-term investments 9,705,576 3,062,746 — Totals by level Putnam VT Absolute Return 500 Fund 19 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(724) $— Futures contracts 37,573 — — Written options outstanding — (5,054) — Written swap options outstanding — (39,765) — Forward premium swap option contracts — (172) — Interest rate swap contracts — 11,827 — Total return swap contracts — 20,104 — Credit default contracts — 342,867 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 20 Putnam VT Absolute Return 500 Fund Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $20,703,103) $21,272,385 Affiliated issuers (identified cost $9,595,576) (Notes 1 and 5) 9,595,576 Foreign currency (cost $5,312) (Note 1) 5,279 Dividends, interest and other receivables 53,815 Receivable for shares of the fund sold 4,104 Receivable for investments sold 9,761 Receivable from Manager (Note 2) 12,849 Receivable for variation margin (Note 1) 32,553 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,209 Unrealized appreciation on forward currency contracts (Note 1) 40,569 Unrealized appreciation on OTC swap contracts (Note 1) 288,565 Premium paid on OTC swap contracts (Note 1) 3,526 Prepaid assets 269 Total assets Liabilities Payable to custodian 70,113 Payable for investments purchased 5,445 Payable for purchases of delayed delivery securities (Note 1) 3,093,045 Payable for shares of the fund repurchased 9,444 Payable for custodian fees (Note 2) 24,059 Payable for investor servicing fees (Note 2) 2,949 Payable for Trustee compensation and expenses (Note 2) 1,553 Payable for administrative services (Note 2) 84 Payable for distribution fees (Note 2) 5,681 Payable for variation margin (Note 1) 14,078 Unrealized depreciation on OTC swap contracts (Note 1) 290,358 Premium received on OTC swap contracts (Note 1) 29,722 Unrealized depreciation on forward currency contracts (Note 1) 41,293 Unrealized depreciation on forward premium swap option contracts (Note 1) 1,381 Written options outstanding, at value (premiums $64,158) (Notes 1 and 3) 44,819 Collateral on certain derivative contracts, at value (Note 1) 110,000 Other accrued expenses 44,211 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $26,567,435 Distributions in excess of net investment income (Note 1) (227,720) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 614,810 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 577,700 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $10,954 Number of shares outstanding 1,042 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.51 Computation of net asset value Class IB Net assets $27,521,271 Number of shares outstanding 2,641,801 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.42 The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 21 Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Dividends (net of foreign tax of $4,186) $119,083 Interest (including interest income of $2,295 from investments in affiliated issuers) (Note 5) $69,612 Total investment income Expenses Compensation of Manager (Note 2) 96,302 Investor servicing fees (Note 2) 9,480 Custodian fees (Note 2) 31,303 Trustee compensation and expenses (Note 2) 761 Distribution fees (Note 2) 33,566 Administrative services (Note 2) 273 Auditing and tax fees 43,859 Other 8,704 Fees waived and reimbursed by Manager (Note 2) (69,621) Total expenses Expense reduction (Note 2) (322) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 465,370 Net realized gain on swap contracts (Note 1) 39,346 Net realized gain on futures contracts (Note 1) 160,024 Net realized gain on foreign currency transactions (Note 1) 96,415 Net realized gain on written options (Notes 1 and 3) 15,831 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (55,048) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (729,699) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolute Return 500 Fund Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Increase in net assets Operations: Net investment income $34,390 $53,335 Net realized gain on investments and foreign currency transactions 776,986 353,601 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (784,747) 529,073 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (32) — Class IB (23,048) — From net realized long-term gain on investments Class IA (273) (137) Class IB (688,861) (307,771) Increase from capital share transactions (Note 4) 2,986,919 2,911,129 Total increase in net assets Net assets: Beginning of period 25,230,891 21,691,661 End of period (including distributions in excess of net investment income of $227,720 and $239,030, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 23 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operation From Net investment incom From net realized gain on investment Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average neta ssets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 6/30/15† .03 — (.03) (.27) * .45 * .25 * 256 f * 12/31/14 .05 .38 — (.14) 11 .90 .46 317 f 12/31/13 .01 .44 — (.03) 10 .90 .12 208 g 12/31/12 — h .44 — — — .90 .02 262 g 12/31/11‡ .01 (.38) — — — * .61 * .15 * 240 g * Class IB 6/30/15† .01 .02 (.01) (.27) * .57 * .13 * 256 f * 12/31/14 .02 .38 — (.14) 1.15 .22 317 f 12/31/13 — h .41 — (.03) 1.15 (.04) 208 g 12/31/12 (.02) .44 — — — 1.15 (.23) 262 g 12/31/11‡ .02 (.41) — — — * .78 * .21 * 240 g * * Not annualized. † Unaudited. ‡ For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/15 0.26% 12/31/14 0.50 12/31/13 0.45 12/31/12 1.24 12/31/11 1.36 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 December 31, 2011 875 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 24Putnam VT Absolute Return 500 Fund Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a Putnam VT Absolute Return 500 Fund 25 regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or 26 Putnam VT Absolute Return 500 Fund loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Putnam VT Absolute Return 500 Fund 27 Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $141,617 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $30,324,752, resulting in gross unrealized appreciation and depreciation of $1,170,666 and $627,457, respectively, or net unrealized appreciation of $543,209. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 80.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: .880% of the first $5 billion, .830% of the next $5 billion, .780% of the next $10 billion, .730% of the next $10 billion, .680% of the next $50 billion, .660% of the next $50 billion, .650% of the next $100 billion and .645% of any excess thereafter. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2017, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $11,683 as a result of this limit. Putnam Management has also contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $57,938 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for 28 Putnam VT Absolute Return 500 Fund its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $4 Class IB 9,476 Total $9,480 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $322 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $16, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $33,566 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $47,582,018 $41,735,181 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $1,332,400 $51,088 $26,361 $12,037 Options opened 5,564,370 27,566 158,762 57,133 Options exercised (267,050) (2,105) — — Options expired (1,145,550) (5,672) (111,982) (39,975) Options closed (3,080,895) (20,594) (33,849) (15,320) Written options outstanding at the end of the reporting period $2,403,275 $50,283 $39,292 $13,875 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold — $— — $— 469,300 $5,004,367 1,465,535 $15,356,925 Shares issued in connection with reinvestment of distributions 29 305 13 137 67,479 711,909 29,794 307,771 29 305 13 137 536,779 5,716,276 1,495,329 15,664,696 Shares repurchased — (258,001) (2,729,662) (1,214,175) (12,753,704) Net increase 29 13 Putnam VT Absolute Return 500 Fund 29 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,042 100% $10,954 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $— $4,477,133 $531,792 $398 $3,945,341 Putnam Short Term Investment Fund* 4,564,958 7,360,507 6,275,230 1,897 5,650,235 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $28,000 Purchased swap option contracts (contract amount) $1,800,000 Written equity option contracts (contract amount) (Note 3) $13,000 Written swap option contracts (contract amount) (Note 3) $1,200,000 Futures contracts (number of contracts) 100 Forward currency contracts (contract amount) $5,900,000 Centrally cleared interest rate swap contracts (notional) $13,200,000 OTC total return swap contracts (notional) $29,300,000 OTC credit default contracts (notional) $1,800,000 Centrally cleared credit default contracts (notional) $2,600,000 Warrants (number of warrants) 59,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $391,684* Unrealized depreciation $48,817 Foreign exchange contracts Receivables 40,569 Payables 41,293 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 903,017* Unrealized depreciation 287,613* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 49,014* Unrealized depreciation 84,081* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 30 Putnam VT Absolute Return 500 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(9,475) $(9,475) Foreign exchange contracts — — — 95,585 — 95,585 Equity contracts 4,340 (96,244) (51,380) — 252,196 108,912 Interest rate contracts — (3,189) 211,404 — (203,375) 4,840 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(84,522) $(84,522) Foreign exchange contracts — — — (55,028) — (55,028) Equity contracts 14,200 21,139 19,514 — (155,777) (100,924) Interest rate contracts — 10,514 (86,726) — 783 (75,429) Total Putnam VT Absolute Return 500 Fund 31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N. A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $703 $— $— $— $— $— $— $— $— $— $— $— $703 OTC Total return swap contracts* # 123,211 135 — 39,862 1,827 59,809 219 — 51,637 — 276,700 OTC Credit default contracts* # — 449 — 275 — 724 Centrally cleared credit default contracts § — — 31,048 — 31,048 Futures contracts § — 802 — 802 Forward currency contracts # 2,256 6,869 — 798 5,161 1,036 5,903 870 4,157 — 3,052 7,754 — 2,713 40,569 Forward premium swap option contracts # 85 — 1,124 — 1,209 Purchased swap options** # 2,690 — — 1,284 3,633 — 3,497 — 203 — 11,307 Purchased options** # — 151,910 — 151,910 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 2,425 — 2,425 OTC Total return swap contracts* # 143,734 — — 22,474 — 12,455 74,560 — 3,373 — 256,596 OTC Credit default contracts* # 71 823 — — 33,265 — 14,658 — 48,817 Centrally cleared credit default contracts § — Futures contracts § — 11,653 — 11,653 Forward currency contracts # 2,090 3,657 — 3,466 5,588 8,548 970 4,750 3,139 — 3,749 2,942 — 2,394 41,293 Forward premium swap option contracts # 94 — 1,287 — 1,381 Written swap options # 2,407 — — 1,303 3,366 — 1,520 — 31,169 — 39,765 Written options # 550 — — 4,504 — 5,054 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $110,000 $— $— $— $— $— Net amount $(20,704) $2,524 $29,326 $10,197 $(31,149) $39,842 $(81,814) $(3,880) $63,436 $(10,851) $(697) $4,812 $(3,373) $319 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 32 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 33 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to 34 Putnam VT Absolute Return 500 Fund your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. In addition, effective through at least April 30, 2017, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.90% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fourth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on May 2, 2011, the Trustees considered information about your fund’s total return and its Putnam VT Absolute Return 500 Fund 35 performance relative to its benchmark over the one-year and three-year periods ended December 31, 2014. Your fund’s class IA shares’ return net of fees and expenses was positive and exceeded the return of its benchmark over each of the one-year and three-year periods. Over each of those periods, your fund’s class IA shares’ return net of fees and expenses trailed the fund’s targeted annual return, which is the return of its benchmark plus 500 basis points. However, the fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. The Trustees did not find any evidence of under-performance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 36 Putnam VT Absolute Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund 37 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. VTSA110 295651 8/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
